            Case 1:20-cv-00890-RC Document 11 Filed 04/02/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

   THURMAN WILLIAMS and

   RONALD IAN BOATRIGHT

   each individually and on behalf of all
   others similarly situated,
                                                               1:20-cv-890
                                                     Civil No. _______________
                           PLAINTIFFS,

            v.
   FEDERAL BUREAU OF PRISONS

   MICHAEL CARVAJAL, in his official
   capacity as Director, Federal Bureau of
   Prisons

   DISTRICT OF COLUMBIA

   QUINCY BOOTH, in his official
   capacity as Director, D.C. Department of
   Corrections

   HOPE VILLAGE, INC.,

                              DEFENDANTS.


           PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER

                             EXPEDITED ORAL HEARING REQUESTED

          Plaintiffs Thurman Williams and Ronald Boatright respectfully move for the entry of a

temporary restraining order to require that Defendants Federal Bureau of Prisons, Michael

Carvajal, District of Columbia, Quincy Booth, and Hope Village, Inc. create conditions that will

minimize and mitigate the spread of COVID-19 within Hope Village. Specifically, the Court

should:


   1. Certify the class of all current and future residents of Hope Village.
      Case 1:20-cv-00890-RC Document 11 Filed 04/02/20 Page 2 of 4



2. Issue a declaration that the conditions to which Plaintiffs are subjected at Hope Village

   place Plaintiffs at an unreasonable risk of contracting serious illness.

3. Issue a Temporary Restraining Order requiring that Defendants address the inadequate

   conditions at Hope Village. The Temporary Restraining Order should require:

       a. That Defendants release enough residents such that the remaining residents can be

           housed safely and in compliance with CDC guidance at Hope Village;

       b. That Defendants take appropriate sanitary measures, including, inter alia:

               i. Clean the residents’ rooms daily;

               ii. Reduce the number of residents at each meal time to facilitate social

                   distancing pursuant to CDC guidelines;

              iii. Reduce the number of residents sharing bedrooms to facilitate social

                   distancing pursuant to CDC guidelines;

              iv. Reduce the number of residents sharing bathrooms to ensure good

                   hygiene;

               v. Provide products for residents to maintain a clean space and ensure good

                   personal hygiene; and

              vi. Ensure food safety, including ensuring that persons handling the food have

                   been tested or screened for COVID-19 symptoms.

       c. That Defendants stop admitting new residents to Hope Village;


       d. That Defendants provide an on-site medical team;


       e. That Defendants screen staff and any person for COVID-19 symptoms upon

           every entry into the facility;
          Case 1:20-cv-00890-RC Document 11 Filed 04/02/20 Page 3 of 4



           f. That Defendants screen any and every resident who complains of COVID-19

               symptoms for the virus. Defendants should also implement isolations and

               quarantines when necessary; and

           g. That Defendants follow CDC and BOP guidelines and post signage to alert

               residents to the symptoms of COVID-19, and ways to prevent the spread of the

               virus.

   4. Issue a Writ of Habeas Corpus and order the immediate release of Plaintiffs and sufficient

       members of the Plaintiff Class to ensure that the remaining residents can effectively

       practice social distancing and safe sanitation measures, with appropriate precautionary

       public health measures, on the ground that their continued detention violates their

       constitutional rights;

   5. In the alternative, issue injunctive relief ordering all Defendants to immediately release

       Plaintiffs, with appropriate precautionary public health measures, on the grounds that

       their continued detention violates their constitutional rights;

   6. Award Plaintiffs their costs and reasonable attorneys’ fees in this action under the Equal

       Access to Justice Act (“EAJA”), as amended, 5 U.S.C. § 504 and 28 U.S.C. § 2412, The

       Civil Rights Attorney's Fees Award Act of 1976, 42 U.S.C. § 1988, and on any other

       basis justified under law; and

   7. Grant any and all other such relief that this Court deems just and equitable.


       For the reasons set forth in the Memorandum Of Law In Support Of Plaintiffs’ Motion

For Temporary Restraining Order And Preliminary Injunction and the Request For A TRO

Hearing, Plaintiffs request that an oral hearing be held on an expedited basis pursuant to Local

Civil Rules 7(f) and 65.1(a). A proposed order accompanies this motion.
        Case 1:20-cv-00890-RC Document 11 Filed 04/02/20 Page 4 of 4




Dated: April 2, 2020                  Respectfully submitted,


                                      /s/ Kevin Metz

                                      Kevin Metz (D.C. Bar # 494087)
                                      Drew Wisniewski (D.C. Bar # 1016351) (pro
                                      hac vice pending)
                                      Clayton LaForge (D.C. Bar # 1033938)
                                      LATHAM & WATKINS LLP
                                      555 Eleventh Street NW, Suite 1000
                                      Washington, DC 20004
                                      Tel: (202) 637-2200
                                      kevin.metz@lw.com
                                      clayton.laforge@lw.com

                                      Jonathan Smith (D.C. Bar # 396578)
                                      Emily Gunston (D.C. Bar # 1032056) (pro
                                      hac vice pending)
                                      Lyndsay A. Niles (D.C. Bar # 1003427) (pro
                                      hac vice pending)
                                      WASHINGTON LAWYERS’ COMMITTEE FOR
                                      CIVIL RIGHTS & URBAN AFFAIRS
                                      11 Dupont Circle, NW, Suite 400
                                      Washington, DC 20036
                                      jonathan_smith@washlaw.org

                                      Scott Michelman (D.C. Bar # 1006945)
                                      Arthur B. Spitzer (D.C. Bar # 235960)
                                      Michael Perloff (D.C. Bar # 1601047)
                                      ACLU FOUNDATION OF THE
                                      DISTRICT OF COLUMBIA
                                      915 Fifteenth Street NW, Second Floor
                                      Washington, DC 20005
                                      Tele: (202) 457-0800
                                      artspitzer@gmail.com
                                      smichelman@acludc.org
                                      mperloff@acludc.org

                                          Attorneys for Plaintiffs
